Citation Nr: 0336855	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-02 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
paranoid schizophrenia.  

2.  Entitlement to service connection for paranoid 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from April 1956 to April 
1960, and from December 1962 to July 1964.  

This matter arises from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which determined that the veteran had 
failed to submit new and material evidence to reopen a 
previously denied claim for service connection for paranoid 
schizophrenia.  The veteran filed a timely appeal, and the 
case has been referred to the Board of Veterans' Appeals (BVA 
or Board) for resolution.  The issue of whether or not new 
and material evidence has been submitted to reopen the 
previously denied claim will be adjudicated at this time.  

In light of the Board's decision with respect to the issue 
involving new and material evidence, the Board will address 
the issue of entitlement to service connection for paranoid 
schizophrenia on a direct basis in the REMAND portion of this 
decision.  As such, that issue will be REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  The 
veteran will be notified by VA in the event that further 
action is required on his part.  


FINDINGS OF FACT

1.  An unappealed December 1967 rating decision by the RO 
denied the veteran's claim for service connection for 
paranoid schizophrenia.  

2.  Following an attempt by the veteran to reopen his claim 
in November 1981, he was informed via letter of December 1981 
of the need to submit new and material evidence to reopen the 
previously denied claim.  The veteran took no further action 
at that time.  

3.  The evidence received since the time of the December 1967 
rating decision is not duplicative or cumulative of the 
evidence previously of record, and raises a reasonable 
possibility of substantiating the veteran's claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for paranoid 
schizophrenia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he developed a psychiatric 
disorder, diagnosed as paranoid schizophrenia, in or as a 
result of his active service.  He maintains that he has 
submitted new and material evidence to reopen a previously 
denied claim for service connection, and asserts that 
establishment of service connection for paranoid 
schizophrenia is warranted here.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law.  
On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, the final 
regulations are effective November 9, 2000, and "merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  See 66 Fed. Reg. at 45,629.  
With respect to claims to reopen based on the submission of 
new and material evidence, the final regulations now provide 
for a duty on the part of VA to assist a claimant in 
obtaining certain records.  In addition, the definition of 
"new and material evidence" contained in 38 C.F.R. 
§ 3.156(a) was amended, effective August 29, 2001.  The 
record reflects that the veteran's claim to reopen the issue 
of entitlement to service connection for paranoid 
schizophrenia was received in May 2002.  

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled with respect to the issue addressed here.

The record reflects that the veteran was provided with notice 
of the August 2002 rating decision which determined that new 
and material evidence had not been presented to reopen his 
claim for service connection for paranoid schizophrenia.  In 
response to his notice of disagreement with the above rating 
decision, the veteran was provided with a statement of the 
case dated in January 2003 which notified him of the issue 
addressed, the evidence considered, the adjudicative actions 
taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decisions.  
The Board notes that the veteran was specifically provided in 
the January 2003 statement of the case with the law and 
regulations pertaining to the VCAA.  In addition, by 
correspondence dated in June 2002, November 2002, and 
November 2003, the RO advised the veteran of the evidence 
necessary to substantiate his claims, and specifically 
informed him of what evidence VA would obtain for him and of 
what evidence he was responsible for submitting.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case informed the veteran of the information and 
evidence needed to substantiate his claim.  Moreover, and as 
noted above, multiple correspondence served to notify the 
veteran as to which evidence would be obtained by him and 
which evidence would be retrieved by VA.  It is clear from 
submissions by and on behalf of the veteran that both he and 
his service representative are fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the record 
reflects that while the RO has obtained some clinical 
treatment records as identified by the veteran, there may be 
additional treatment records outstanding which may have a 
bearing on his claim for service connection.  The Board 
further notes that while the veteran has been afforded a VA 
examination with respect to his claim to reopen the issue of 
entitlement to service connection for paranoid schizophrenia, 
the examiner failed to discuss whether or not the diagnosed 
schizophrenia was incurred in or as a result of his active 
service.  In any event, for reasons that follow, any such 
failure constitutes harmless error as pertains to the issue 
of whether new and material evidence has been submitted to 
reopen the previously denied claim.  Any deficiencies in 
terms of evidentiary development pertaining to the issue of 
entitlement to service connection for paranoid schizophrenia 
on a direct basis will be addressed in the REMAND portion of 
this decision.  

Regarding the issue of whether new and material evidence has 
been submitted to reopen the previously denied claim, the 
VCAA left intact the requirement that new and material 
evidence be presented or secured with respect to a disallowed 
claim before that claim can be reopened.  See 38 U.S.C.A. 
§ 5103A(f) (West 2003).  Further, while the implementing 
regulations allow VA to obtain certain records on the 
veteran's behalf in connection with claims to reopen filed on 
or after August 29, 2001, the implementing regulations do not 
require the scheduling of an examination for the veteran 
until such a claim has in fact been reopened.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2003).  Consequently, as to the claim for 
service connection for paranoid schizophrenia, as discussed 
below, the Board finds that new and material evidence has 
been presented to reopen that claim, and will address the 
further development actions required in connection with such 
issue in the REMAND portion of this action.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  As a general matter, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim for service 
connection for that disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  See Barnett, supra.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

The Board notes that effective August 29, 2001, 38 C.F.R. 
§ 3.156(a) (relating to the definition of "new and material 
evidence") was amended.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  As the veteran's claim to reopen the issue of 
entitlement to service connection for paranoid schizophrenia 
was received in May 2002, only the amended version of 
38 C.F.R. § 3.156(a) is applicable to the instant claim.

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decision makers.  
See also Struck v. Brown, 9 Vet. App. 145, 151 (1996); 
Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 
5 Vet. App. 95, 98 (1993).  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Historically, the veteran's claim for service connection for 
a psychiatric disorder, diagnosed as paranoid schizophrenia 
was denied pursuant to a rating decision dated in December 
1967.  That decision was unappealed, and subsequently became 
final.  The veteran's claim was denied on the basis that the 
evidence failed to show that he had been diagnosed with a 
psychiatric disorder during his active service or within any 
presumptive period thereafter.  He attempted to reopen his 
claim in November 1981, and was advised via letter of 
December 1981 of the need to submit new and material evidence 
to reopen the previously denied claim.  The veteran did not 
further pursue his claim for service connection at that time.  
A subsequent claim for entitlement to a nonservice-connected 
pension was denied in June 2002 on the basis that the 
veteran's periods of active duty did not render him eligible 
to receive such a pension.  

The veteran again attempted to reopen his claim for service 
connection in May 2002.  That claim was denied by an August 
2002 rating decision.  This appeal followed.  The veteran 
submitted additional contemporaneous clinical treatment 
records, but his claim was again denied by a rating decision 
dated in November 2002.  The case is now before the Board.  

Evidence considered by the RO at the time of the November 
1967 rating decision consists of the veteran's service 
medical records, and statements by private health-care 
providers dated in November 1967.  A review of the veteran's 
service medical records from both periods of service 
discloses that in March 1958, the veteran requested to see a 
military psychiatrist complaining that he was "going 
crazy."  The veteran noted that his symptoms had been 
present for some 16 months.  The veteran appeared to the 
treating physician to be depressed without suicidal 
tendencies.  He was given a provisional diagnosis of a 
personality disorder with depression.  At that time, the 
veteran was noted to have concerns over abusive treatment 
between his parents, and he reported having been involved in 
an altercation with his father.  The veteran was further 
noted in 1959 to experience a variety of what were 
characterized as emotional problems in addition to 
frustration and resentment towards the military.  The report 
of the service separation examination from the veteran's 
second period of service, dated in June 1964 contained a 
diagnosis of passive-aggressive personality disorder.  No 
further discussion of any psychological or psychiatric 
problems was offered at that time.  

The two private treatment notes dated in November 1967 
disclose that the veteran was seen as an inpatient beginning 
in October 1967 for a history of emotional instability of 
indefinite duration, and hallucinations of approximately 
nine-months duration.  The veteran was noted to experience 
persecutory delusions and feared losing control and becoming 
violent.  The treating health-care provider noted that the 
veteran was losing his sense of reality.  The veteran was 
diagnosed with paranoid schizophrenia, and was found to have 
a marginal degree of mental competency.  He was transferred 
to a state hospital in Detroit, Michigan.  He was 
subsequently noted to show gradual improvement.  Other than 
the two summaries of record, the actual treatment notes from 
the hospitalization beginning in October 1967 were not 
included in the record.  There is no indication whether or 
not the veteran underwent any previous treatment between the 
time of his discharge from service in July 1964 to October 
1967.  

As noted, the veteran attempted to reopen his claim for 
service connection in May 2002.  Evidence associated with the 
claims file since the time of the December 1967 rating 
decision consist of VA clinical treatment records dated in 
August 1972 and dating from January 2001 through June 2002.  
In addition, the veteran underwent a VA rating examination in 
July 2002.  In addition, some of the veteran's service 
personnel records were obtained and associated with his 
claims file.  The clinical treatment records disclose that 
the veteran underwent treatment for a psychiatric disorder, 
diagnosed as paranoid schizophrenia during that period.  
Records dating from August 1972 through January 2001 were not 
obtained, however.  The clinical treatment records disclosed 
that the veteran was diagnosed with Axis I paranoid 
schizophrenia, and he was assigned an Axis V Global 
Assessment of Functioning (GAF) score of between 25 and 35.  
Under the Diagnostic and Statistical Manual, 4th Edition 
(DSM-IV), such a GAF score is generally suggestive of 
impairment in reality testing or communication, and major 
impairment in all areas of functioning with incoherence or 
occasional failure to maintain minimal personal hygiene.  

The report of the July 2002 rating examination discloses that 
the veteran appeared to be obsessed with events which he 
claims occurred during his active service.  Without a lengthy 
discussion of the specifics of the veteran's statements, it 
is clear that many such assertions were delusional such as an 
alleged incident in which he became lost in the Philippine 
jungle and killed an attacking tiger.  The examiner discussed 
the veteran's prior hospitalization and diagnoses as 
contained in the service medical records as well as in the 
hospitalization summaries dated in November 1967.  The 
examiner concluded with a diagnosis of Axis I paranoid 
schizophrenia based on disorganized thinking, delusional 
ideation, and auditory hallucinations.  The examiner did not 
specifically address whether or not the veteran's diagnosed 
paranoid schizophrenia began in service.  

The Board finds that after a review of the relevant medical 
evidence and the veteran's statements, such evidence 
consisting of contemporaneous clinical treatment records and 
a VA rating examination report were clearly not of record at 
the time of the December 1967 final decision denying the 
veteran's claim for service connection.  Moreover, the Board 
finds that such evidence is new and material, because it 
relates to unestablished facts which were not of record at 
the time of the December 1967 final decision.  In that 
regard, the Board notes that the October 1967 treatment 
summaries failed to note the veteran's psychiatric diagnoses 
in service, whereas the VA rating examiner in July 2002 did 
note such pathology.  Further, the veteran, while arguably 
delusional, appeared to be fixated on symptoms which had been 
present at the time of his active service.  

The Board finds that while not dispositive of the issue of 
whether the veteran would be entitled to establishment of 
service connection for paranoid schizophrenia, the evidence 
does raise a reasonable possibility of substantiating the 
veteran's claim for service connection.  Accordingly, the 
Board finds that to the extent that such evidence has been 
determined to be new and material as defined by VA 
regulation, his claim for service connection is reopened.  
The veteran's claim is therefore granted to that extent only.  
As discussed above, however, the evidence of record is not 
sufficient to warrant a grant of service connection for 
paranoid schizophrenia.  The Board finds that in order to 
properly adjudicate the claim for entitlement to service 
connection on a direct basis, further evidentiary development 
must be undertaken.  Such development will be addressed in 
the REMAND portion of this decision below.  To reiterate, the 
veteran's claim for service connection for paranoid 
schizophrenia is reopened, and his claim is granted to that 
extent only.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for paranoid 
schizophrenia has been reopened.  The appeal is granted to 
that extent only.  


REMAND

As reflected above, the veteran's claim for service 
connection for paranoid schizophrenia has been reopened.  A 
review of the record discloses that he was seen in October 
1967, some three years after his discharge from service for a 
psychiatric disorder, diagnosed as paranoid schizophrenia.  
The veteran was noted to have experienced hallucinations for 
the preceding nine months, and to have had a history of 
indefinite duration of emotional instability.  As noted, the 
veteran was shown to have been diagnosed in service with a 
personality disorder and depression during his first period 
of service, and with passive-aggressive personality disorder 
during his second period of service.  He is currently 
diagnosed as having paranoid schizophrenia as reflected by 
the most recent contemporaneous clinical treatment records 
dating from January 2001 to June 2002, and in the report of a 
VA rating examination dated in July 2002.  

The Board finds that in order to properly adjudicate the 
veteran's claim, additional evidentiary development is 
necessary.  The Board initially notes that the earliest post-
service clinical treatment record is dated in November 1967, 
and reflects inpatient treatment for diagnosed paranoid 
schizophrenia in October 1967.  The treatment record 
indicates, however, that the veteran had a history of 
emotional instability and other psychiatric problems of 
indefinite duration, and an immediate nine-month history of 
experiencing hallucinations.  The Board finds that the RO 
should attempt to determine if any clinical records 
pertaining to treatment for a psychiatric disorder are extant 
dating from the time of the veteran's discharge in July 1964 
to October 1967.  If any such records are identified, they 
should be obtained and associated with the claims file.  In 
addition, the RO should request that the veteran identify any 
and all health-care providers who otherwise rendered 
treatment for his diagnosed paranoid schizophrenia or other 
psychiatric disorders.  All non-duplicative clinical 
treatment records so identified should be obtained and 
associated with the claims file.  

The veteran should then be scheduled to undergo a VA rating 
examination in order to address the question as to whether or 
not any diagnosed paranoid schizophrenia or other psychiatric 
disorder was incurred in or as a result of his active 
service.  After ensuring that all notice and duty to assist 
requirements as set forth in the VCAA have been met, the RO 
should then readjudicate the veteran's claim for service 
connection on the basis of all available evidence.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran, 
and request that he identify any and all 
health-care providers who have rendered 
treatment for his claimed psychiatric 
disorders dating from the time of his 
discharge from service in July 1964 to 
the present time.  After securing any 
necessary authorization, the RO should 
obtain and associate with the claims file 
any such identified records.  It is not 
necessary to obtain or associate with the 
claims file any clinical material or 
documents currently of record.  If no 
additional records have been identified 
or are otherwise unavailable, the RO 
should so indicate.  

2.  The veteran should be scheduled to 
undergo a VA rating examination, 
conducted by a board-certified 
psychiatrist, to determine the etiology 
of his diagnosed paranoid schizophrenia.  
The veteran's claims file must be made 
available to the examiner for review in 
advance of the scheduled examination.  
The examiner is requested to review the 
relevant medical evidence contained in 
the veteran's claims file, to include his 
service medical records, records of 
treatment following service, and the 
report of the VA rating examination 
conducted in July 2002.  After conducting 
a thorough clinical examination, to 
include any indicated studies and/or 
tests, the examiner is requested to offer 
an opinion as to whether or not any 
diagnosed paranoid schizophrenia or other 
diagnosed Axis I psychiatric disorder was 
incurred in or otherwise as a result of 
the veteran's active service.  If not, 
the examiner should so state.  The 
examiner is requested to reconcile all 
opinions offered with any other relevant 
medical opinions of record.  In addition, 
the examiner is requested to include a 
full rationale for any opinions rendered 
in the typewritten examination report.  

3.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim for entitlement to service 
connection for paranoid schizophrenia on 
the basis of all available evidence.  If 
the RO's decision remains unfavorable, 
the veteran and his service 
representative should be provided with a 
supplemental statement of the case, 
setting forth all relevant statutory and 
regulatory provisions governing the issue 
on appeal.  The veteran and his 
representative must be afforded an 
opportunity to respond before the case is 
returned to the Board for any further 
review.  



The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence or argument he desires to have considered in 
connection with the current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



